Citation Nr: 1043613	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.

3.	Service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to July 1972.  
The record also indicates that the Veteran served in the Air 
National Guard until March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that his hearing loss relates to service. 

2.  The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus relates to service. 

3.  The evidence of record does not preponderate against the 
Veteran's claim that his carpal tunnel syndrome relates to 
service. 


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The Veteran's carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claims, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II. The Merits of the Claim for Service Connection

The Veteran claims service connection for hearing loss, tinnitus, 
and carpal tunnel syndrome (CTS).  He claims that he incurred 
these disorders as a result of his active and reserve service.  
In the April 2004 rating decision on appeal, the RO denied the 
Veteran's claims.  For the reasons set forth below, the Board 
disagrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which the 
Veteran served, the Veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 
3.303(a).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as 
organic diseases of the neurological system, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" under 38 
U.S.C.A. § 1110 includes "active duty, any period of active duty 
for training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

The record demonstrates that the Veteran served on active duty 
from October 1968 to July 1972.  The record also shows that the 
Veteran served until March 1998 as a reservist in the Air 
National Guard on active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) assignments.  The Veteran maintains 
that service connection is warranted here based on his entire 
period of service, to include the periods of ACDUTRA and 
INACDUTRA.

Active duty for training is defined, in part, as "full-time duty 
in the Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive 
duty training is defined, in part, as duty, other than full-time 
duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at the 
time of the disablement or death due to the injury or disease.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting from 
some type of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. §§ 
1111, 1112, 1153; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. Gober, 4 
Fed. App. 821 (Fed. Cir. January 22, 2001) (noting that, "if a 
claim relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, the 
period does not qualify as active military service and claimant 
does not achieve Veteran status for purposes of that claim"); 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991).  In such 
cases, the evidentiary burden is on the claimant to show that he 
became disabled from an injury or disease incurred in line of 
duty during ACDUTRA or from an injury incurred in line of duty 
during INACDUTRA.

In this matter, the evidence clearly demonstrates that the 
Veteran has the disorders he claims.  Private medical evidence 
dated since 2000 note diagnoses for tinnitus, CTS, and hearing 
loss, as do VA compensation examination reports dated in May 
2009.  With regard to the Veteran's claim for hearing loss, the 
Board notes that 
a hearing disability will be determined for VA purposes where any 
of the following threshold measures has been found: where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the auditory 
threshold for at least three of the frequencies is 26 decibels or 
greater; or where speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As the 
May 2009 VA audiology report of record notes auditory thresholds 
in each ear over 40 decibels at 3000 and 4000 Hertz, the Veteran 
has a hearing loss disability for VA purposes.  

As to whether the disorders at issue here relate to service, the 
Board finds the evidence of record to be in equipoise.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on 
its merits, the evidence must preponderate against the claim).  

	Evidence Favorable to the Veteran's Claims 

On the one hand, the Veteran has stated that he began 
experiencing symptomatology related to his hearing and CTS 
disorders during service.  38 C.F.R. § 3.303(b).  His assertions 
are found in statements of record dated between November 2003 and 
August 2009, and in the transcript of record of his February 2008 
hearing before the Board.  During his hearing, the Veteran stated 
that he worked for 24 years on flight lines, loading and 
unloading heavy survival equipment around the noises of jet 
engines.  He also stated that, "you were constantly working on 
the equipment on a daily basis and you're using small 
screwdrivers, you're using a lot of different types of cords and 
lines tying certain knots on to the equipment, using ... different 
pull/test mechanisms testing breakaway strengths of the 
equipment."  The Veteran asserted that this repetitive activity 
with his hands and wrists led to symptoms that he "had for years 
not knowing what it was."    

The Board notes that laypersons such as the Veteran are generally 
not capable of opining on matters requiring medical knowledge 
(e.g., whether a disorder relates to service).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, lay testimony 
is competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As such, the Board finds the Veteran's statements that he 
experienced his hearing disorder and CTS symptoms during and 
since service to be of probative value.  His statements concern 
"observable symptomatology" about which he is competent to 
testify.  His statements are relevant here therefore.  

Moreover, the Veteran's statements regarding his symptomatology, 
and his contention that the symptomatology began as a result of 
service, are supported by service personnel records showing his 
duties during service, and by medical statements provided by his 
private treating physicians.  

First, the record supports the Veteran's claims to acoustic 
trauma in showing that, as a member of the air national guard, 
the Veteran was likely exposed to engine noise.  Second, the 
Veteran's private physicians support his assertions.  In an April 
2003 opinion, the Veteran's physician related the Veteran's noise 
exposure during service to jet engines to his current hearing 
loss and tinnitus.  And another private physician, in letters 
dated in August 2003 and March 2004, related the Veteran's 
hearing disorders and CTS to service.  Neither examiner indicated 
a review of the Veteran's claims file and apparently relied 
substantially on the Veteran's history in rendering their 
respective opinions.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based on the recitations of a claimant).  
Nevertheless, each examiner's opinion has weight because each 
examiner is a presumably familiar with the Veteran's medical 
situation as each is a treating physician of the Veteran.  
Moreover, each examiner clearly related the Veteran's disorders 
to service, in contrast to a VA medical opinion - discussed below 
- which only stated that it would be speculative to relate the 
Veteran's CTS to service.  



	Evidence Unfavorable to the Veteran's Claims

On the other hand, the Veteran's service treatment records - 
pertaining to his active duty between 1968 and 1972, and to his 
reserve service until 1998 - are negative for the disorders he 
claims.  Indeed, in several reports of medical examination and 
history dated between 1981 and 1997, the Veteran denied any 
problems related to his hearing, or to his upper extremities.  

The May 2009 VA compensation examination reports and opinions 
also counter the Veteran's claims to medical nexus between his 
current disorders and his service.  The May 2009 VA examiner 
assessing the Veteran's hearing stated that hearing loss and 
tinnitus likely did not relate to service because the Veteran 
denied hearing loss and tinnitus during service, and because 
objective test results - detailed in the reports of medical 
examination dated between September 1981 and May 1997 - do not 
indicate a hearing disorder during any period of service (active, 
ACDUTRA, or INACDUTRA).  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a medical opinion based on unsubstantiated history, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty needed for a 
service connection finding).  Meanwhile, the May 2009 VA examiner 
assessing the Veteran's claim for CTS stated that relating CTS to 
service would be "purely speculative."  Though this examiner 
did not opine affirmatively that service was unrelated to CTS, 
the opinion is nevertheless adverse to the Veteran's claim.  

Moreover, the bulk of the Veteran's service after his discharge 
from active duty in 1972 likely comprised INACDUTRA.  As 
indicated earlier, to gain service connection as a result of 
INACDUTRA, an injury must have been incurred during such service, 
which then leads to a current disorder.  This is because diseases 
arising during service will only be deemed service connected if 
they result during active duty or ACDUTRA.  The disorders or 
symptomatology the Veteran claims to have experienced during 
service can fairly be construed as diseases rather than injuries.  
Hearing loss, tinnitus, and neurological problems in the upper 
extremities likely result from internal or degenerative 
processes, rather some type of external trauma.  VAOPGCPREC 4-
2002.  This fact tends to weaken the Veteran's claim.  

However, the causative factors leading to hearing problems and 
CTS could also be fairly construed as injuries, rather than 
diseases.  As the Veteran states in the record, it was the 
cumulative effect of acoustic trauma and repeatedly working with 
his hands that led to his disorders.  The acoustic trauma and 
wear and tear of using his hands and arms could be construed as a 
series of injuries incurred during periods of INACDUTRA, rather 
than internal or degenerative processes.  VAOPGCPREC 4-2002.  And 
finally, the Board must also recognize that the Veteran did in 
fact have periods of ACDUTRA following 1972.  Diseases manifested 
during periods of ACDUTRA may be service connected.  The Veteran 
states clearly that he experienced the symptomatology at issue 
during service.  Based on this assertion, the Board could 
extrapolate that the "diseases" of hearing loss, tinnitus, and 
CTS either manifested during ACDUTRA, or arose during those 
assignments.  This would be a generous assessment.  But to infer 
the opposite would not be supported by the record either.    

In sum, the evidence of record dated during the periods of the 
Veteran's service between 1968 and 1998 does not indicate that he 
incurred a disease or injury during active service or ACDUTRA, or 
incurred an injury during a period of INACDUTRA.  See 38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.6.  See also VAOPGCPREC 86-90, VAOPGCPREC 4-
2002.  Moreover, the VA medical evidence of record does not 
support the Veteran's assertion that his current disorders relate 
to his service.  However, other medical evidence of record from 
the Veteran's private treating physicians indicates that service 
and the disorders do relate.  And this medical evidence is 
supported by the Veteran's lay statements indicating a continuity 
of observable symptomatology since service, a service that is 
consistent with the types of injuries he claims to have incurred 
- i.e., acoustic trauma and damage from repetitive use of his 
hands and arms.  

In light of this conflicting evidence, the Board finds this an 
appropriate case in which to invoke VA's doctrine of reasonable 
doubt, and grant the Veteran's claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

(CONTINUED ON NEXT PAGE)


ORDER

1.	Service connection for hearing loss is granted.

2.	Service connection for tinnitus is granted.

3.	Service connection for carpal tunnel syndrome is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


